    Case 2:21-cv-03967-JFW-PD Document 21 Filed 07/26/21 Page 1 of 2 Page ID #:129




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.       CV 21-3967-JFW(PDx)                                                   Date: July 26, 2021

Title:         Safety PPE, LLC -v- Skanda Group of Industries LLC, et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                                   None Present
               Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                  ORDER TO SHOW CAUSE WHY ACTION SHOULD
                                            NOT BE DISMISSED FOR LACK OF SUBJECT
                                            MATTER JURISDICTION

        On May 11, 2021, Plaintiff Safety PPE, LLC (“Plaintiff”) filed a Complaint against Defendants
Skanda Group of Industries LLC ("Skanda") and Nagendra Karri ("Karri") (collectively,
“Defendants”) in this Court, alleging that the Court has subject matter jurisdiction over the action
pursuant to 28 U.S.C. § 1332(a). However, Plaintiff has not adequately alleged the facts essential
for the subject matter jurisdiction of this Court. Tosco Corp. v. Communities for a Better
Environment, 236 F.3d 495, 499 (9th Cir. 2001) (quoting Smith v. McCullough, 270 U.S. 456, 459
(1926)) (“‘A plaintiff suing in a federal court must show in his pleading, affirmatively and distinctly,
the existence of whatever is essential to federal jurisdiction’”).

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332(a). In this case, Plaintiff has failed to allege the citizenship of Karri. With respect
to a natural person, “the diversity jurisdiction statute, 28 U.S.C. § 1332, speaks of citizenship, not of
residency.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). To be a citizen of a
state, a natural person must be a citizen of the United States and be domiciled in a particular state.
Id. Persons are domiciled in the places they reside with the intent to remain or to which they intend
to return. Id. “A person residing in a given state is not necessarily domiciled there, and thus is not
necessarily a citizen of that state.” Id. In addition, a limited liability company is a citizen of every
state of which its members are citizens. See, e.g., Johnson v. Columbia Properties Anchorage, LP,
437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its
owners/members are citizens.”). However, Plaintiff fails to identify or allege the citizenship of any of
the members of either Plaintiff or Skanda. Finally, Plaintiff alleges all of its jurisdictional allegations
about Defendants on “information and belief.” However, jurisdictional allegations based on
information and belief are insufficient to confer jurisdiction. Kanter v. Warner-Lambert Co., 265

                                               Page 1 of 2                          Initials of Deputy Clerk sr
    Case 2:21-cv-03967-JFW-PD Document 21 Filed 07/26/21 Page 2 of 2 Page ID #:130




F.3d 853, 857 (9th Cir. 2001) (“Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”);
America’s Best Inns, Inc., 980 F.2d at 1074 (holding that allegations based on “to the best of my
knowledge and belief” are insufficient); see, also, Bradford v. Mitchell Bros. Truck Lines, 217
F.Supp. 525, 527 (N.D. Cal. 1963). Thus, Plaintiff’s allegations are insufficient to establish the
citizenship of Defendants. Therefore, Plaintiff has failed to establish that complete diversity exists.

       Accordingly, Plaintiff is hereby ordered to show cause, in writing, no later than August 2,
2021, why this action should not be dismissed for lack of subject matter jurisdiction. No oral
argument on this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P.
78; Local Rule 7-15. The Order will stand submitted upon the filing of the response to the Order to
Show Cause. If Plaintiff files an amended complaint which corrects the jurisdictional defects noted
above on or before August 2, 2021, the Court will consider that a satisfactory response to the Order
to Show Cause. Failure to respond to the Order to Show Cause will result in the dismissal of this
action for lack of subject matter jurisdiction.

       IT IS SO ORDERED.




                                             Page 2 of 2                          Initials of Deputy Clerk sr
